Case: 2:20-cv-02555-ALM-CMV Doc #: 18 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 2611



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

MISTY JOLENE TOOHEY,                              :
                                                  : Case No. 2:20-cv-02555
               Plaintiff,                         :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  : Magistrate Judge Chelsea M. Vascura
COMMISSIONER OF SOCIAL                            :
SECURITY,                                         :
                                                  :
               Defendant.                         :

                                      OPINION & ORDER

       This matter is before the Court on Magistrate Judge Vascura’s Report and

Recommendation (EFC No. 17), which responds to Plaintiff’s Statement of Errors (ECF No. 15),

the Commissioner’s Memorandum in Opposition (ECF No. 16), and the administrative record

(ECF No. 14). Magistrate Vascura recommends that the Commissioner’s non-disability

determination be reversed and that this matter be remanded to the Commissioner and

Administrative Law Judge (“ALJ”), pursuant to Sentence Four of § 405(g).

        The Report and Recommendation was filed on March 12, 2021 and advised the parties

that they had fourteen days thereafter to raise any objections. The Report and Recommendation

also notified the parties that a failure to object within the applicable time period would result in a

waiver of the right to have the district judge review the Report and Recommendation de novo.

       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation [#17] as this Court’s findings of facts and law. The Court

REVERSES the Commissioner’s non-disability determination and REMANDS this case to the
Case: 2:20-cv-02555-ALM-CMV Doc #: 18 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 2612




Commissioner and the ALJ under Sentence Four of § 405(g) for further consideration, consistent

with the Report and Recommendation.

       IT IS SO ORDERED.

                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE
DATED: April 13, 2021
